DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
Claim 2, line 21, and claim 6, line 22 – “wherein neither the second region or the third region” is presumed to be intended as “wherein neither the second region nor the third region”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites “wherein the first region is not a display region,” which is also recited in claim 6, line 25, upon which claim 10 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adachi (US 2004/0036945), of record in the IDS.

Regarding claim 2, Adachi discloses a display device (Figs. 1-2, 9-14) comprising:
a first substrate (10);
a second substrate (20) facing the first substrate (10) (Figs. 12, 14);
a semiconductor film (1a) over the first substrate (10) (Figs. 10, 12);
a gate wiring (3a) overlapping with the semiconductor film (1a) with a gate insulating film (2) interposed therebetween (Fig. 12), the gate wiring (3a) extending along a first direction (i.e., x direction, Figs. 9-10);
a first wiring (300) extending along the first direction (x) (Figs. 9-10);
a second wiring (6b) over and electrically connected to the semiconductor film (1a), the second wiring (6b) comprising metal (para. [0114], Fig. 12);
an organic resin layer (7; para. [0119]) over the second wiring (6b) (Fig. 12);
a transparent conductive film (8; para. [0113]) over the organic resin layer (7) (Fig. 12);
a metal film (9; para. [0113]) over and in direct contact with a top surface of the transparent conductive film (8) (Fig. 12);
a liquid crystal layer (50) over the metal film (9) (Fig. 12); and
a light-shielding film (23) over the liquid crystal layer (50) (Fig. 12),
wherein the metal film (9) comprises an opening (14) (Figs. 10, 12),
wherein the transparent conductive film (8) comprises a first region (e.g., region with 8 and 9), a second region (e.g., 14; region of 8 surrounded by 8+9), and a third region (e.g., region of 8 surrounding 8+9) (Figs. 10, 12),
wherein the first region of the transparent conductive film (8) is in direct contact with the metal film (9) (Fig. 12),
wherein neither the second region or the third region is in direct contact with the metal film (9) (Fig. 12),
wherein the first region (8+9) is provided so as to surround the second region (14) when seen from a direction perpendicular to a top surface of the first substrate (10) (Fig. 10),
wherein the third region is outside the second region (14) when seen from the direction perpendicular to the top surface of the first substrate (10) (Figs. 10, 12), and
wherein at least part of the first region (8+9) is between the second region (14) and the third region when seen from the direction perpendicular to the top surface of the first substrate (10) (Figs. 10, 12),
wherein the light-shielding film (23) overlaps with the first region (8+9) when seen from the direction perpendicular to the top surface of the first substrate (10) (Fig. 12),
wherein the light-shielding film (23) overlaps with a region between a part of the first region (8+9) which extends along the first direction (x) and the gate wiring (3a) when seen from the direction perpendicular to the top surface of the first substrate (10) (Figs. 10, 12), and
wherein the part of the first region (8+9) which extends along the first direction (x) overlaps with the first wiring (300) (Figs. 10, 12).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adachi (US 2004/0036945), as applied to claim 2 above, and further in view of Kaneko et al. (US 2001/0020994), of record in the IDS.

Regarding claim 3, Adachi discloses wherein the metal film (9) has a stacked structure of a first layer and a second layer (para. [0113]).
Adachi fails to explicitly disclose wherein a side at an end of the first layer and a side at an end of the second layer are each inclined with respect to the first substrate.
However, Kaneko discloses a display device (see Fig. 11),
wherein a side at an end of the first layer (8A) and a side at an end of the second layer (8B) are each inclined with respect to the first substrate (1) (see Figs. 7-8 and claims 1-5).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein a side at an end of the first layer and a side at an end of the second layer are each inclined with respect to the first substrate, as in Kaneko, into the display device of Adachi to prevent unevenness of an array substrate surface and prevent defects (Kaneko, paras. [0124-0125]).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adachi (US 2004/0036945), as applied to claim 2 above, and further in view of Seo et al. (US 2003/0086043).

Regarding claim 4, Adachi fails to explicitly disclose wherein an upper surface of the organic resin layer is a flat surface.
However, Seo discloses a display device (Figs. 2, 4),
wherein an upper surface of the organic resin layer (37; para. [0032]) is a flat surface (Figs. 2C-2G, 4B-4F).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein an upper surface of the organic resin layer is a flat surface, as in Seo, into the display device of Adachi to create a uniform display surface for quality.

Regarding claim 5, Adachi fails to explicitly disclose wherein the first region is not a display region.
However, Seo discloses a display device (Figs. 2, 4),
wherein the first region (e.g., region with overlap of 13 and 15) is not a display region (Figs. 2, 4; paras. [0034, 0039]).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein the first region is not a display region, as in Seo, into the display device of Adachi to improve aperture ratio (Seo, para. [0039]).

Claims 6, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adachi (US 2004/0036945) in view of Seo et al. (US 2003/0086043).

Regarding claims 6 and 10, Adachi discloses a display device (Figs. 1-2, 9-14) comprising:
a first substrate (10);
a second substrate (20) facing the first substrate (10);
a liquid crystal layer (50) between the first substrate (10) and the second substrate (20);
a light-shielding film (23) between the liquid crystal layer (50) and the second substrate (20) (Figs. 12, 14),
wherein a pixel (100a) over the first substrate (10) comprising:
a semiconductor film (1a) over the first substrate (10) (Figs. 10, 12);
a gate wiring (3a) overlapping with the semiconductor film (1a) with a gate insulating film (2) interposed therebetween (Fig. 12), the gate wiring extending along a first direction (i.e., x direction, Figs. 9-10);
a first wiring (300) extending along the first direction (x) (Figs. 9-10);
a second wiring (6b) over and electrically connected to the semiconductor film (1a), the second wiring (6b) comprising metal (para. [0114], Fig. 12);
an organic resin layer (7; para. [0119]) over the second wiring (6b) (Fig. 12);
a transparent conductive film (8; para. [0113]) over the organic resin layer (7) (Fig. 12); and
a metal film (9; para. [0113]) over and in direct contact with a top surface of the transparent conductive film (8) (Fig. 12);
wherein the metal film (9) comprises an opening (14) (Figs. 10, 12),
wherein the transparent conductive film (8) comprises a first region (e.g., region with 8 and 9), a second region (e.g., 14; region of 8 surrounded by 8+9), and a third region (e.g., region of 8 surrounding 8+9) (Figs. 10, 12),
wherein the first region of the transparent conductive film (8) is in direct contact with the metal film (9) (Fig. 12),
wherein neither the second region or the third region is in direct contact with the metal film (9) (Fig. 12), wherein the first region (8+9) is provided so as to surround the second region (14) when seen from a direction perpendicular to a top surface of the first substrate (10) (Fig. 10),
wherein the third region is outside the second region (14) when seen from the direction perpendicular to the top surface of the first substrate (10) (Figs. 10, 12), and
wherein at least part of the first region (8+9) is between the second region (14) and the third region when seen from the direction perpendicular to the top surface of the first substrate (10) (Figs. 10, 12),
wherein the light-shielding film (23) overlaps with the first region (8+9) when seen from the direction perpendicular to the top surface of the first substrate (10) (Fig. 12),
wherein the light-shielding film (23) overlaps with a region between a part of the first region (8+9) which extends along the first direction (x) and the gate wiring (3a) when seen from the direction perpendicular to the top surface of the first substrate (10) (Figs. 10, 12), and
wherein the part of the first region (8+9) which extends along the first direction (x) overlaps with the first wiring (300) (Figs. 10, 12).
Adachi fails to explicitly disclose wherein the first region is not a display region.
However, Seo discloses a display device (Figs. 2, 4),
wherein the first region (e.g., region with overlap of 13 and 15) is not a display region (Figs. 2, 4; paras. [0034, 0039]).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein the first region is not a display region, as in Seo, into the display device of Adachi to improve aperture ratio (Seo, para. [0039]).

Regarding claim 9, Adachi fails to explicitly disclose wherein an upper surface of the organic resin layer is a flat surface.
However, Seo discloses wherein an upper surface of the organic resin layer (37; para. [0032]) is a flat surface (Figs. 2C-2G, 4B-4F).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein an upper surface of the organic resin layer is a flat surface, as in Seo, into the display device of Adachi to create a uniform display surface for quality.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adachi (US 2004/0036945) in view of Seo et al. (US 2003/0086043), as applied to claim 6 above, and further in view of Kaneko et al. (US 2001/0020994).

Regarding claim 7, Adachi discloses wherein the metal film (9) has a stacked structure of a first layer and a second layer (para. [0113]).
Adachi in view of Seo fails to explicitly disclose wherein a side at an end of the first layer and a side at an end of the second layer are each inclined with respect to the first substrate.
However, Kaneko discloses a display device (see Fig. 11),
wherein a side at an end of the first layer (8A) and a side at an end of the second layer (8B) are each inclined with respect to the first substrate (1) (see Figs. 7-8 and claims 1-5).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein a side at an end of the first layer and a side at an end of the second layer are each inclined with respect to the first substrate, as in Kaneko, into the display device of Adachi and Seo to prevent unevenness of an array substrate surface and prevent defects (Kaneko, paras. [0124-0125]).

Regarding claim 8, Adachi in view of Seo fails to explicitly disclose wherein a side at an end of the metal film is inclined with respect to the top surface of the first substrate, and wherein the inclined side at the end of the metal film is covered by an insulating film.
However, Kaneko discloses a display device (see Fig. 11),
wherein a side at an end of the metal film (8, Figs. 7-8) is inclined with respect to the top surface of the first substrate (1) (see Figs. 7-8 and claims 1-5), and
wherein the inclined side at the end of the metal film (8) is covered by an insulating film (9, Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein a side at an end of the metal film is inclined with respect to the top surface of the first substrate, and wherein the inclined side at the end of the metal film is covered by an insulating film, as in Kaneko, into the display device of Adachi and Seo to prevent unevenness of an array substrate surface, to prevent defects, and to protect the metal film (Kaneko, paras. [0124-0125]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896